Citation Nr: 0014324	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of May 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted entitlement to a 50 percent evaluation for 
major depression.  The veteran filed a notice of disagreement 
as to the assigned disability evaluation, and a timely 
substantive appeal followed.  

The Board notes that the veteran filed a motion to advance 
her case on the docket in January 2000.  The Board denied the 
veteran's motion on January 18, 2000.  The veteran filed a 
second motion to advance her case on the docket in May 2000.  
As a result of the Remand decision set forth below, this 
motion is moot.  Therefore, the Board will make no further 
response to the veteran's May 2000 motion.



REMAND

A review of the record reflects that the veteran contends her 
major depressive disorder warrants an evaluation higher than 
50 percent.  In support of her claim, the veteran has 
submitted numerous statements dated in September 1999, 
November 1999, December 1999, February 2000, and March 2000.  
The Board has also received a statement from the veteran's 
private physician dated in May 2000.  The private physician 
has reported that the veteran is severely depressed and 
suicidal.  
Any pertinent evidence submitted by the veteran that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  See 38 C.F.R. § 
20.1304(c) (1999).  A review of the claims folder indicates 
that no such waiver has been received.  Therefore, this claim 
must be referred to the agency of original jurisdiction for 
review and appropriate action.

The Board also notes that the November 1999 and February 2000 
statements submitted by the veteran indicate that her 
medications have been increased.  The veteran was last 
afforded a VA psychiatric examination in April 1999.  At that 
time, the examiner diagnosed a mild and recurrent major 
depressive disorder as well as a personality disorder.  In 
light of the May 2000 statement from the veteran's private 
physician, as well as the veteran's contentions that her 
medications have been increased, the Board is of the opinion 
that additional development of the record is needed to enable 
the Board to render a final determination.  Colvin v. 
Derwinski, 
1 Vet. App. 171 (1991).  VA O.G.C. Prec. Op. No. 11-95 (April 
7, 1995).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her 
psychiatric disability since 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
extent of severity of her service-
connected major depressive disorder.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner should identify all of the 
veteran's associated symptomatology 
and/or manifestations of the veteran's 
service-connected major depressive 
disorder.  Any necessary special studies 
should be accomplished.  The examiner is 
asked to express an opinion with respect 
to which of the following criteria best 
describes the veteran's psychiatric 
disability picture:

(a)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(b)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and the inability to establish and 
maintain effective relationships; or

(c)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes; or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through c above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due to her service-connected major 
depressive disorder.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  A rationale for all 
conclusions should be provided.  

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
REMAND, and if not, the RO should 
implement corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should consider 
the private medical statement dated in 
May 2000 and all other additional 
evidence and readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for a major depressive 
disorder.  The RO should also consider 
Fenderson v. West, 
12 Vet. App. 119 (1999) in making its 
determination.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until she receives 
further notice.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



